UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) Enhance Skin Products Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 29332N (CUSIP Number) Samuel Asculai, Ph.D. Enhance Skin Products Inc. 695 South Colorado Boulevard, Suite 480 Denver, Colorado 80246 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 29, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ¤¤240.13d-1(e), 240.13d-1(f) or 13d-1(g), check the following box o *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 29332N 107 SCHEDULE 13D/A Page 2 of 6 1Name of Reporting PersonBiostrategies Consulting Group Inc. IRS Identification No. of Above PersonNA 2Check the Appropriate Box if a member of a Group (a)o (b)x 3SEC USE ONLY 4SOURCE OF FUNDS*CO – Transfer of Assets 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSANT TO ITEMS 2(D) OR 2(E)o 6Citizenship or Place of OrganizationOntario,Canada NUMBER OF SHARES 7 Sole Voting Power 27,500,00 BENEFICIALLY OWNED BY EACH 8 Shared Voting Power 0 REPORTING PERSON WITH 9 Sole Dispositive Power 27,500,000 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by EachReporting Person27,500,000 12Check Box if the Aggregate Amount in Row (11) ExcludesCertain Shareso 13Percent of Class Represented by Amount in Row 1155.8% 14Type of Reporting PersonCO CUSIP No. 29332N 107 SCHEDULE 13D/A Page 3 of 6 1Name of Reporting PersonSamuel Asculai IRS Identification No. of Above Person 2Check the Appropriate Box if a member of a Group(a)o (b)x 3SEC USE ONLY 4SOURCE OF FUNDS*CO – Transfer of Assets 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSANT TO ITEMS 2(D) OR 2(E)o 6Citizenship or Place of OrganizationUnited States NUMBER OF SHARES 7 Sole Voting Power 27,500,00 BENEFICIALLY OWNED BY EACH 8 Shared Voting Power 0 REPORTING PERSON WITH 9 Sole Dispositive Power 27,500,000 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by EachReporting Person27,500,000 12Check Box if the Aggregate Amount in Row (11) ExcludesCertain Shareso 13Percent of Class Represented by Amount in Row 1155.8% 14Type of Reporting PersonIN CUSIP No. 29332N 107 SCHEDULE 13D/A Page 4 of 6 This Amendment No. 1 to Schedule 13D (the “Amendment”) relating to the common shares, par value $.001 per share (the “Common Stock”), of Enhance Skin Products Inc., a Nevada corporation (the “Company”), hereby supplements and amends the Schedule 13D jointly filed on August 25,2008 (the “Schedule 13D”) by Enhance Skin Products Inc., an Ontario corporation (hereinafter the “Reporting Ontario Corporation”), and Samuel Asculai.Capitalized terms used but not defined in this Amendment have the respective meanings given them in the Schedule 13D. On September 29, 2008 (the “Name Change Date), the Reporting Ontario Corporation changed its name to Biostrategies Consulting Group Inc.All references in the Schedule 13D to the Reporting Ontario Corporation or to the Ontario Corporation which relate to the period after the Name Change Date, are hereby amended to be references to Biostrategies Consulting Group Inc. Signatures After reasonable inquiry and to the best of my knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:October 8, 2008 BIOSTRATEGIES CONSULTING GROUP INC. By: /s/Samuel Asculai Samuel Asculai President and Chief Executive Officer By: /s/ Samuel Asculai Samuel Asculai CUSIP No. 29332N 107 SCHEDULE 13D/A Page 5 of 6 EXHIBIT INDEX Exhibit Joint Filing Undertaking Page 6 CUSIP No. 29332N 107 SCHEDULE 13D/A Page 6 of 6 EXHIBIT 99.1 JOINT FILING UNDERTAKING The undersigned, being authorized thereunto, hereby execute this agreement as an exhibit to this Schedule 13D to evidence the agreement of the below-named parties, in accordance with rules promulgated pursuant to the Securities Exchange Act of 1934, to file this Schedule, as it may be amended, jointly on behalf of each of such parties. Dated:October 8, 2008 BIOSTRATEGIES CONSULTING GROUP INC. By: /s/Samuel Asculai Samuel Asculai President and Chief Executive Officer By: /s/ Samuel Asculai Samuel Asculai
